                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 TEAM INDUSTRIAL SERVICES, INC.,

                Plaintiff,

                v.                                                    Case No. 2:19-2710-JAR-KGG

 ZURICH AMERICAN INSURANCE
 COMPANY, et al.,

                Defendants.


                                      MEMORANDUM AND ORDER

        Before the Court is Plaintiff Team Industrial Services, Inc.’s Motion for Leave to File

Documents Under Seal (Doc. 17). Plaintiff seeks leave to file under seal its Memorandum in

Support of Plaintiff’s Motion for Summary Judgment (Doc. 16), as well as ten exhibits in

support thereof. In support of the motion to file under seal, Plaintiff states that the exhibits

supporting its motion and referenced in the body of the Memorandum are protected by a

confidentiality order or agreement between some of the parties in the underlying tort action

pending in Texas and thus should be sealed in their entirety. No protective order has been filed

in this case.

        Federal courts “recognize a general right to inspect and copy public records and

documents, including judicial records and documents.”1 The Court, however, does have

“discretionary power to control and seal, if necessary, records and files in its possession.”2 “In

exercising this discretion, [the court] weigh[s] the interests of the public, which are




        1
            Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).
        2
            Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980).




                                                          1
presumptively paramount, against those advanced by the parties.”3 “The party seeking to

overcome the presumption bears the burden of showing some significant interest that outweighs

the presumption.”4 “The Court should seal documents based only on articulable facts known to

the Court, and not based on unsupported hypothesis or conjecture.”5

            The Court grants Plaintiff’s motion to file under seal the proposed sealed Exhibits 4–8

and 10–14 that have been identified as protected by the confidentiality order or agreement. But

the Court cannot grant the motion for leave to seal the Memorandum in Support of Plaintiff’s

Motion for Summary Judgment based solely on the fact that it references the exhibits or

information identified as confidential under the order or agreement. It appears that the

Memorandum could be presented in redacted form to account for some references to confidential

exhibits or information.

            If the parties agree that the motion should be filed in redacted form, Plaintiff may file a

motion for leave to file a redacted Memorandum in Support of Plaintiff’s Motion for Summary

Judgment, attaching the proposed redacted document, with an unredacted copy provided

separately to the Court. If the Court grants leave to file the redacted motion, the Clerk’s office

will then file the unredacted copy as a sealed attachment.

            IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for Leave

to File Documents Under Seal (Doc. 17) is granted in part and denied in part. Plaintiff’s

motion to seal the attached Exhibits 4–8 and 10–14 is granted. Plaintiff’s motion to seal the

attached Memorandum is denied without prejudice to refiling as explained in this Order.


            3
                Id.; see also United States v. Apperson, Nos. 14–3069, 14–3070, 2016 WL 898885, at *6 (10th Cir. Mar.
9, 2016).
            4
                Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007).
            5
                McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2010 WL 4024065, at *1 (D. Kan. Oct. 13,
2010).




                                                              2
IT IS SO ORDERED.

Dated: January 21, 2020
                           S/ Julie A. Robinson
                          JULIE A. ROBINSON
                          CHIEF UNITED STATES DISTRICT JUDGE




                            3
